ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 3, line 6, recites “methanol, cholesterol” which is missing “and” or “or” in between.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “in general Formula B” but should instead recite “of general Formula B”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “Compounds” so it is unclear if claim 1 is directed to one compound or a combination of several compounds.
Claims 2-11 are rejected because they depend from rejected based claim 1.
Claim 2 recites separate methods with no apparent connection amongst them, e.g. line 11 recites a method for preparing 4-ethynyl benzoic acid” but there is no positive recitation of 4-ethynyl benzoic acid being used. The Examiner suggests providing a step-wise manner as seen on pages 3-5 of the specification which follows the reaction scheme shown on pages 3-4. Claim 2 also appears to be missing the word “or” in line 8 before “4-ethynyl phenyl cholesteryl ester”.
Claims 3-6 and 8-10 provides for the use of the compounds, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
	The Examiner suggests: canceling claims 3-6, 10, and 11 since the claimed compound(s) is/are inherently both a dichroic dye and a liquid crystal material, which makes claims 7 and 11 and claims 9 and 10 substantial duplicates absent any evidence to the contrary; amending claim 7 to no longer depend from claim 3 but instead recite “A mixed liquid crystal material comprising the compounds according to claim 1 and liquid crystal E7” the recitation “that shortens the response time” is considered functional language and therefore holds no patentable weight which is why it has been omitted from the suggested language; amending claim 8 to recite “A liquid crystal display product comprising the compounds according to claim 1”; and amending claim 9 to recite “The liquid crystal display product of claim 8, which is a guest-host liquid crystal display”.
Allowable Subject Matter
Claims 1, 2, and 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or provide motivation to make and use compounds of general Formula B. Closest prior art Godoy et al. (Synthesis of a fluorescent BODIPY-tagged ROMP catalyst and initial polymerization-propelled diffusion studies) and Benstead et al. (Mesogenic BOPIDYs: an investigation of the correlation between liquid crystalline behavior and fluorescence intensity) teach 8-(bisphenylethynyl)-ester containing BODIDY compounds but do not teach R as defined in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722     
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722